Citation Nr: 0903756	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  96-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether service connection for bilateral foot disorders, 
including flatfeet, tendonitis, and plantar fasciitis, was 
properly severed.

2.  Whether service connection for low back and bilateral leg 
disabilities secondary to the veteran's service connected 
bilateral foot disorders was properly severed.

3.  Entitlement to an increased initial evaluation for the 
veteran's service connected bilateral foot disorders, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for the 
veteran's service connected low back and bilateral knee 
disability, as secondary to the veteran's service connected 
foot disorders, currently evaluated as 20 percent disabling.

5.  Entitlement to an effective date earlier than May 3, 
1995, for the grant of service connection for the veteran's 
bilateral foot disorders. 

6.  Entitlement to an effective date earlier than May 3, 
1995, for the grant of service connection for the veteran's 
low back and bilateral leg disability, as secondary to the 
veteran's service connected flat feet.

7.  Entitlement to service connection for a neck disability 
to include as secondary to the veteran's service connected 
flat feet.


REPRESENTATION

Appellant represented by:	Gregory Keenan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

These issues come before the Board on appeal from multiple RO 
decisions from multiple ROs, as the veteran has relocated 
many times during the course of this appeal.

The Board points out that the issues of service connection 
for flat feet, a low back disability, a neck disability, and 
a bilateral knee disability were remanded for further 
development by a November 2003 Board decision.  Upon remand, 
the veteran was granted service connection for bilateral foot 
disorders, and low back and bilateral leg disabilities as 
secondary to those foot disorders.  The veteran immediately 
appealed the level of percentage granted, and the effective 
date granted, as to those issues, and such appeal was 
perfected.  Further, during the course of this appeal, a 
March 2008 RO decision severed service connection for 
bilateral foot disorders and low back and bilateral leg 
disabilities, effective June 1, 2008.  The veteran also 
immediately appealed this decision.  Thus, the issues in 
appellate status are as noted above.  The Board also notes 
that the veteran received a hearing before the undersigned 
Veterans Law Judge in December 2008.


The issue of increased ratings and earlier effective dates 
for the veteran's service connected bilateral foot, low back, 
and bilateral leg disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2008 RO decision improperly severed service 
connection for the veteran's bilateral foot disorders.

2.  A March 2008 RO decision improperly severed service 
connection for a low back and bilateral leg disability.

3.  No evidence has been presented which shows that the 
veteran has any neck disability related to service, to 
include as secondary to any other service connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for the veteran's bilateral foot 
disorders is restored.  38 U.S.C.A. § 1159 (West 2002); 38 
C.F.R. § 3.957 (2008).

2.  Service connection for the veteran's low back and 
bilateral leg disabilities is restored.  38 U.S.C.A. § 1159 
(West 2002); 38 C.F.R. § 3.957 (2008).

3.  The preponderance of the evidence of record indicates 
that the veteran's current neck disability is not related to 
service or secondary to any service connected disability. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in March 2001, April 2004, March 2006, January 
2007, March 2007, May 2008, and August 2008.  These letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  The veteran was also 
specifically informed of the law as it pertains to effective 
dates by the March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claims for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied, as to those claims now 
being finally decided on appeal.


Entitlement to service connection for a neck injury.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a neck 
disability.  In this regard, the Board notes that there is no 
evidence of record which shows that the veteran had a neck 
disability in service, and no evidence of record showing that 
the veteran's current neck problems are related to service or 
secondary to any service connected disability.  The veteran's 
service medical records show no complaints of, or treatment 
for, any neck disability.  There is no evidence of record 
showing any complaints of, or treatment for, any neck 
disability until at least 1992, 25 years after the veteran's 
separation from service.  At that time, the medical evidence 
of record shows that the veteran's back problems are related 
to a work injury in 1992, not to service.  Further, a July 
2004 report of VA examination specifically found that it was 
less likely than not that the veteran's cervical spine 
problems were related to service or secondary to his service 
connected foot disability.  Thus, with no evidence having 
been presented to show a neck disability until 25 years after 
the veteran's separation from service, and with no medical 
evidence of record linking the veteran's current neck 
disability to service or any service connected disability, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Whether service connection for foot disabilities, low back, 
and bilateral leg disabilities was properly severed.

In order to sever a grant of service connection, VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that VA followed the applicable procedural 
safeguards.  38 C.F.R. § 3.105(d) (2008).  In addition, 
service connection for any disability granted or continued 
under title 38 U.S.C., which has been in effect for 10 or 
more years will not be severed except upon a showing that the 
original grant was based on fraud or it is clearly shown from 
military records that the person concerned did not have the 
requisite service or character of discharge.  This 10 year 
period is calculated from the effective date of the VA 
finding of service connection, to the effective date of the 
rating decision severing service connection.  38 U.S.C.A. § 
1159 (West 2002); 38 C.F.R. § 3.957 (2008).  In this case, 
service connection for both a bilateral foot disability and a 
bilateral leg and back disability was granted by a May 2006 
rating decision, with an effective date of May 30, 1995.   A 
March 2008 RO decision severed service connection effective 
June 1, 2008; thus, the veteran's service connection for both 
these disabilities was technically in effect for 13 years.  
As such, these disabilities cannot be severed, unless it is 
shown that the original grant was based on fraud or the 
veteran did not have the requisite service or character of 
discharge.  As none of these conditions has been met, the 
Board finds that service connection for these disabilities 
was therefore improperly severed under the law, and must be 
restored.

The Board points out that it agrees with the RO, that the 
overwhelming evidence of record shows that the veteran's flat 
foot condition pre-existed service, was not aggravated in any 
way in service, and that the veteran's current back pain and 
leg pain are related to a work related severe back injury 
that the veteran sustained in May 1992, and are not related 
to service in any way.  However, the Board is bound by the 
constraints of the law and VA regulations, and thus has no 
other option, in the absence of a showing of fraud, but to 
reinstate service connection for these disabilities, even 
though the great weight of the evidence of record shows that 
they are not related to service.  The Board does point out 
however, that any symptomatology of these service connected 
disabilities that can be attributed to nonservice connected 
causes, rather than service, should not be considered in the 
evaluation that the veteran receives for these disabilities.


ORDER

Service connection for the veteran's bilateral foot disorders 
is restored.  

Service connection for the veteran's low back and bilateral 
leg disabilities is restored.

Service connection for a neck disability is denied.


REMAND

As to the veteran's claims of entitlement to increased 
ratings and earlier effective dates for his service connected 
foot and back and bilateral lower leg disabilities, the Board 
notes that the veteran failed to report for an examination in 
January 2007.  As the veteran has testified in his December 
2008 hearing to the increasing severity of his service 
connected disabilities, and as his last VA examination for 
evaluation of these disabilities was in July 2004, four and a 
half years ago, the Board is of the opinion that the veteran 
should be provided with another VA examination in order to 
determine the present level of severity of these service 
connected disabilities.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service connected 
foot disabilities, and low back and lower 
extremity disabilities.  The examiner 
should review the veteran's claims folder 
and all associated medical records.  The 
examiner is specifically asked to comment 
on whether any identified symptomatology 
is due to the veteran's service connected 
foot disabilities or any other service or 
non service connected disability.  The 
examiner is requested to provide reasons 
and bases for any opinions offered.

2.  After the above has been completed, 
the AMC must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file.  If the issues 
on appeal continue to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2008).  Thereafter, the case 
should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


